Citation Nr: 0824766	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on active military duty from July 1965 to 
August 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania denied service connection for the benefit 
sought.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran was a medical corpsman during active service.  He 
alleges that jumping from helicopters, stooping and lifting, 
and completing other rigorous duty during active service has 
led to his current low back disability.  He recently 
testified that he has had back pains ever since active 
service, that he did not injure his back after active 
service, and that the record erroneously notes a post-service 
back injury in 1981. 

Indeed, service medical records reflect treatment for low 
back pain in January 1967 and low back pain with muscle spasm 
in May 1968.  According to post-service medical records, the 
veteran has received treatment for back pain since August 
1981.  Current pertinent diagnoses include chronic 
lumbosacral strain with herniated nucleus pulposus, mild 
degenerative changes of the lumbosacral spine and sacroiliac 
joints, mild degenerative disc disease at the L5-S1 
intervertebral space, and very minimal right convex 
rotoscoliosis of the lumbar spine.  

A March 1985 VA outpatient treatment record includes a 
notation that the veteran has had a herniated disc in his 
lumbosacral spine following a work accident that had occurred 
in 1981.  In August 2003, the veteran underwent a VA 
examination of the veteran's spine.  The examiner, however, 
did not have access to, and an opportunity to review, the 
veteran's claims folder and did not express an opinion 
regarding the etiology of the veteran's lumbar spine 
diagnoses.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C. § 5103 (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based 
on the evidence currently of record in the present case, the 
Board finds that a medical opinion should be obtained prior 
to adjudication of the veteran's service connection claim.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
satisfied.  The AMC should ensure that VA 
has attempted assist the veteran in 
obtaining any relevant treatment reports.  

2.  VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  All pertinent tests, 
including X-rays, should be completed.  
The physician should elicit a complete 
history of any spinal symptomatology from 
the veteran, and answer the following:

a.  What is the current diagnosis or 
diagnoses relative to the veteran's 
lumbosacral spine?

b.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  In answering this 
question, the examiner should 
address the in-service episodes of 
treatment for low back pain in 
January 1967 and low back pain with 
muscle spasm in May 1968 as well as 
the post-service back injury in 1981 
(as noted in the March 1985 VA 
outpatient treatment record).  

c.  The examiner should offer a 
rationale for all conclusions in a 
legible report.  If any question 
cannot be answered, the examiner 
should state the reason therefor.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


